NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an ultra-low-power mode circuit including the limitation “a source of the first PMOS transistor is connected to a high-voltage power source, a gate of the first PMOS transistor is connected to a drain of the second PMOS transistor, and a drain of the first PMOS transistor is connected to a drain of the first NMOS transistor; a gate of the first NMOS transistor is connected to a mode selection switch, and a source of the first NMOS transistor is grounded; a source of the second PMOS transistor is connected to the high-voltage power source, and a gate of the second PMOS transistor is connected to the drain of the first PMOS transistor; a drain of the second NMOS transistor is connected to the drain of the second PMOS transistor, a gate of the second NMOS transistor is connected to a drain of the fourth NMOS transistor, and a source of the second NMOS transistor is grounded, a gate of the fourth NMOS transistor is connected to the mode selection switch, and a source of the fourth NMOS transistor is grounded; a gate of the third NMOS transistor is grounded, a drain of the third NMOS transistor is connected to the mode selection switch, and a source of the third NMOS transistor is grounded, a positive terminal of the first capacitor is connected to the mode selection switch, and a negative terminal of the first capacitor is grounded; a positive terminal of the second capacitor is connected to the high-voltage power source, and a negative terminal of the second capacitor is connected to the drain of the fourth NMOS transistor; a source of the third PMOS transistor is connected to the high-voltage power source, a gate of the third PMOS transistor is connected to the high-voltage power source, and a drain of the third PMOS transistor is connected to the drain of the fourth NMOS transistor; a drain of the fifth NMOS transistor is connected to the drain of the second NMOS transistor, a gate of the fifth NMOS transistor is connected to a drain of the sixth NMOS transistor, and a source of the fifth NMOS transistor is grounded; a gate of the sixth NMOS transistor is connected to the mode selection switch, and a source of the sixth NMOS transistor is grounded, a drain of the fourth PMOS transistor is connected to the drain of the sixth NMOS transistor, a gate of the fourth PMOS transistor is connected to the mode selection switch, and a source of the fourth PMOS transistor is connected to a core voltage; an input of the first inverter is connected to the drain of the second PMOS transistor, and an output of the first inverter is connected to an external clock enable signal; and an input of the second inverter is connected to the drain of the first PMOS transistor, and an output of the second inverter is connected to a built-in clock enable signal” in addition to other limitations recited therein.

Claim 2 is allowed by virtue of its dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842